PATTERSON, Justice.
This is an appeal from a decree of the Chancery Court of Neshoba County sus*920taining a demurrer to the bill of complaint and dismissing the cause of action. The ground for the demurrer was that jurisdiction of the cause was in the circuit court of the county rather than the chancery court.
The present issue is whether the trial court should have transferred the cause to the circuit court or whether it correctly dismissed the bill of complaint.
We are of the opinion that the demurrer was properly sustained, but that the trial court erred in dismissing the cause. It should have been transferred to the circuit court. See Section 162, Mississippi Constitution (1890) and Layne Central Co. v. Gulf Coast Ice Co., 171 Miss. 94, 157 So. 84 (1934).
Reversed and remanded to the Circuit Court of Neshoba County.
GILLESPIE, C. J., RODGERS, P. J., and SMITH, ROBERTSON, WALKER and BROOM, JJ., concur.